                             Case 6:20-cv-00656-JR            Document 2       Filed 04/21/20   Page 1 of 5




                                                  UNITED STATES DISTRICT COURT

                                                         DISTRICT OF OREGON
                                                        Eugene
                                                        - - - - - - DIVISION




          <'7J,(),,r;,_()M,yJ2                                             Civil Case No. 6:20-cv-00656-JR
               (Enter full name ofplaintif./)
                                                                                           ---------
                                                                           (to be assigned by Clerk's Office)
                                      Plaintiff,

                                             v.                         COMPLAINT FOR VIOLATION OF CIVIL
                                                                        RIGHTS (PRISONER COMPLAINT)


               65:' II                                                           .
                                                                           Jury Tnal Demanded

               ff/JJJd;' vlwt~ [}if/)
                        L                •                  /   -
                                                                        '[B~           0No

                Lc/'r/' ~:Tr/z'r")                        JJ~-e
               (Enter full name ofALL defendant(s))


                                      Defendant(s).



                                                                I. PARTIES

                       List your name, address, and telephone number below, and the same information for
                each defendant. Make sure that the defendant(s) listed below are identical to those
                contained in the caption of the complaint. Attach additional sheets ofpaper if necessary.

        . ~bcLre;;/0>
               ~
           .    \           /,                      .                (',        .'                       .      '
                    lliii           sf                                                                   (JJ..e_~,'.' /;,-z •
                                                                                     ~~~
(i\Q-
   i           )c::1 _qt-I                   Name~L-.-<r,_p-:2.e_,,7:;t.,,.--,.O
                                             StreetAddress: ~oO Eor-,1                                   r-e_.5P""JJ', KJ,/
1,-u ll Bf C ,)2 ~                                                     c2> 01_/4                             ~               /2,, .
  )\, :_;,{l {JD
 {lJ
                                             City, State & Zip Code:
                                             Telephone No.:         /V/q.-
               Complaint for Violation of Civil Rights (Prisoner Complaint)
                                                                                         Q~ 'i'?<:?'3
                                                                                                                "<".~
                                                                                                                    1
                                                                                                                        'f
                                                                                                                                ¾
               [Rev. 01/2018]
          Case 6:20-cv-00656-JR             Document 2    Filed 04/21/20          Page 2 of 5



                                                        D~~   t--1(,
                                                                       •
 Defendant No. 1          Name:      lr?&zzl] I          (1/)0v'I ~t:o,_J
                          Street Address:    d20t.JC> {!_o,-7'-fv:S' '5'"~
                          City,   State & Zip Code: J9:i.()----:::vi o<--e__ '7 :;YJ ~ /

                          Telephone No.:        'J2;J ::i~I- ,K:2€1b)
                                                      o,:::ird
 Defendant No. 2          Name:      (__c>-r1      { 12~7' .~       ;,I/ r ~
                          StreetAddress:      /_fuc)O c..JLpt,~ 5),7
                                            ---'=~~-------'---------
                          City,   State & Zip Code: $'4/~ c....v--e <p7-:1 Z> /
                          Telephone No.:           'oor;I--    ~"l ,µ .,......,..,,


 Defendant No. 3          Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                          Street Address:
                                            ---------------
                          City, State & Zip Code: _ _ _ _ _ _ _ _ _ _ __

                          Telephone No.:


 Defendant No. 4          Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                          Street Address:
                                            ---------------
                          City, State & Zip Code: _ _ _ _ _ _ _ _ _ _ __

                          Telephone No.:


                                  II. BASIS FOR JURISDICTION

         Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any
 rights, privileges, or immunities secured by the Constitution and [federal laws]." Under Bivens
 v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
 federal officials for the violation of certain constitutional rights.

        A. You are bringing suit against (check all that apply):

                 D Federal officials (a Bivens claim)
                 lk!~or local officials (a§ 1983 claim)



Complaint for Violation of Civil Rights (Prisoner Complaint)                                    2
[Rev. 01/2018]
          Case 6:20-cv-00656-JR                   Document 2            Filed 04/21/20        Page 3 of 5




        B. What federal constitutional, statutory, or treaty right(s) is/are at issue?

           s lc1!f}:;_.J er-   ·
                        ,4-l"/?-"?. x:z     f,J
                                                     mt "i ttar
                                                  'e__.&.,
                                                                         ?
                                                                              ,z b   /S   7
                                                                                                rn__d A.Lr-/

                                        III. STATEMENT OF CLAIMS

                                                             Claim I

         State here as briefly as possible the facts of your case. Describe how each defendant
 was involved, when the conduct occurred, and any injuries you have suffered as a result.
 It is not necessary to give any legal arguments or cite any cases or statutes.
                                                                         ,                       ~




                         f\ ) LdCCt2                         f £..Y7 ,       /n~ .r?"rl?'"J          ;
                                                                                                     7
                               Y/2/rc:~·y--i:z' QR::'                        ,1YJ:7f   ~OU               06



                         '                               (




                 /D/lr~                  {X..)       /               LA../U\-1..~/-           ez2aY_S
                    /                                                  .
           h..f,         -P---vX/           Iu               &h-P -a , /                  r (fl~e !),,

                                   ('                                                                    f

         J~·            /Jf?~r.,7 -                701/   '  ;
                                                               /4---- /
                                                                 I
          A,c/               ,,1-,-;h,,,,,,'h e ~ f ' "'!De;-£,--- ':Jr.'Jl,N b



         State here as briefly as possible the facts of your case. Describe how each defendant
 was involved, when the conduct occurred, and any injuries you have suffered as a result.
 It is not necessary to g~e an,~~ments or cite any cases or statutes~

      m'97v:fr-_ ~L:Ze-l                                         di    0/ci/" t./LYZ
         A)

Complaint for Violation of Civil Rights (Prisoner Complaint)                                                  3
[Rev. 01/2018]
          Case 6:20-cv-00656-JR                      Document 2              Filed 04/21/20      Page 4 of 5




       ·-:bn#-t-                        i ~           3    \c._,'.t-72€)         tu Tt..,v7 c_p fv~               r()-, s_Qr~   I




       \ W'"' :'::o rzd                         ,:;:u\,\     ::t 4            7y>rs 1i€J7? tit s
           1?eftt_) L.1                  '\0Ycvts ., ~-2\J                     Cb     1~r ;1~ 1 C,,_ ~, nDS:- ;: s
                       I                              ~       /                                  ~
          jJ9 bfif                       )(1?-L       ! t7 C 1;,"-~Ct t;f:~h--£/                  /;:e cc-1/sr~




                                                            Claim Ill

       State here as briefly as possible the facts ofyour case. Describe how each defendant was
 involved, when the conduct occurred, and any injuries you have suffered as a result. It is not
 necessary to give any legal arguments or cite any cases or statutes.




                                  i


       d-J___,1±                  5'/4>rt~e-,-,               IV ~/ f? 0_,__/2~~                             pJ

         ?Pu!r--J~tG--1-                       ✓~-IJ                 ---1--~jre__            ,,~ >    fl   u:r'L1. L 'ney
     t~L,
                   .../
                               i\J'i..A~             11---\ -f.      ;
                                                                         )      6-(~ei]              :6       s 'ke-~
   ~h,,,                  ,r   {71(9J   t     ~                   ,~                  ~               p'-V,r ~
      d1ol ct    ,10                  I tlts ..-e_                c, ~         n, <):::r:   s k-~ u-r-

 (Ifyou have additional claims, describe them on another piece ofpaper, using the same
 outline.)

Complaint for Violation of Civil Rights (Prisoner Complaint)                                                                4
[Rev. 01/2018]
                Case 6:20-cv-00656-JR         Document 2        Filed 04/21/20      Page 5 of 5




                        IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

      I have filed for administrative relief as to all claims in Section III and have concluded all
      administrative appeals available to me.


I'
I
                                      □ Yes
I
I

I ,                                              V. RELIEF

            State briefly exactly what you want the court to do for you and the amount, ifany, of

I      monetary compensation you are seeking. Make no legal arguments. Cite no cases or statutes.




              I declare under penalty of perjury that the foregoing is true and correct.

              Signed this   17    day of      frtjP fl)/                , 20 Z5l.

                                                 _/~~g
                                                     (Signature of Plaintiff)       ~




      Complaint for Violation of Civil Rights (Prisoner Complaint)                                    5
      [Rev. 01/2018]
